DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of a new grounds of rejection necessitated by the amendments to the claims.

Claim Objections
Claim 24 is objected to because of the following informalities:  
.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US Patent Application Publication 2014/0190903).
 	Regarding claim 1, Huang discloses a membrane separation method of a cell suspension (Abstract, para. 57, 205-207) comprising:
	providing a filtration membrane (para. 207) which includes an inlet-side opening formed on a first surface and an outlet-side opening which is formed on a second surface on an opposite of the first surface and which communicates with the inlet side opening, and in which the inlet-side opening and the outlet-side opening are disposed at positions deviated in a direction parallel to the first and second surfaces of the filtration membrane (para. 189, 225, 232-234; see Figs. 1a-d, 3a-3c, 5a, and particularly Fig. 9g as annotated below); and
	performing membrane separation processing of the cell suspension (para. 2-4);

	wherein as the cell suspension flows between the inflow port (502) and the outflow port (503), the cell suspension flows along a direction of the first and second surfaces of the filtration membrane (para. 225) (Fig. 5a); and
	wherein the single chamber further comprises a discharge port (507) that discharges from the chamber a portion of the cell suspension that has passed through the filtration membrane (para. 225) (Fig. 5a), the discharge port (507) being disposed at one side of the filtration membrane and the inflow port (502) and the outflow port (503) being disposed at another side of the filtration membrane (para. 225) (Fig. 5a).

    PNG
    media_image1.png
    295
    805
    media_image1.png
    Greyscale

	Regarding claim 21, Huang discloses wherein the membrane separation processing is performed using the filtration membrane whose surfaces have been subjected to hydrophilic treatment (para. 278).
Regarding claim 22, the claim is directed to the membrane being “configured to” include a mesh formed by twill-weaving a fibrous member. The claim is best understood to define an intended use of the membrane, as the claim does not state that the membrane comprises a mesh formed by twill-. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Patent Application Publication 2014/0190903) in view of Antonchuk et al. (US Patent Application Publication 2011/0233148) (already of record).
	Regarding claim 3, Huang discloses wherein the cell suspension contains a cell aggregation and debris wherein the cell aggregation is separated from other components of the cell suspension using the filtration membrane in the membrane separation processing (Abstract, para. 55, 187).
	Huang does not expressly teach that the cell suspension further comprises a single cell and debris wherein the cell aggregation is separated from the single cell and the debris using the filtration membrane in the membrane separation processing.
Antonchuk et al. discloses that cultured human-derived cellular aggregates have great experimental value in the field of diagnostic and therapeutic applications and that it is desirable to separate such aggregates out from suspensions containing single cells and other components (para. 4-14). To this end, Antonchuk et al. discloses a method for separation processing of a cell suspension comprising flowing a cell suspension through a membrane (para. 173-180) wherein the cell suspension comprises a human-derived cell aggregation, a human-derived single cell, and debris (para. 12-14, 108, 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the method disclosed by Huang to comprise separating a cell aggregation from a cell suspension containing the cell aggregation, a single cell, and debris using the filtration membrane, as taught by Antonchuk et al., in order to obtain an experimentally valuable aggregate product. 
Regarding claim 5, Huang in view of Antonchuk et al. teaches separating a cell aggregation using a filtration membrane, as set forth above. Huang discloses selecting an opening size of the filtration membrane based on cellular populations within the cell suspension to be processed and discloses general conditions for the opening size with respect to cellular sizes (para. 345-362), and Antonchuk et al. discloses selecting an opening diameter of the filtration membrane such that cell aggregations are captured by the filter (para. 173-180).
 The prior art combination does not expressly teach wherein a diameter of the inlet-side opening is 0.01 to 3.0 times a diameter of the cell aggregation. 
	Nonetheless, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). The prior art discloses general conditions for the diameter of the inlet-side opening relative to the cell aggregation, as set forth above, and the skilled artisan would recognize that adjusting the diameter of the inlet-side opening would affect the flow-through characteristics of the membrane. Therefore, it would have been obvious to one of ordinary skill in the art to discover through routine experimentation an optimum or workable range for the diameter of the inlet-side opening with respect to the cell aggregation. 
.
	
Claims 4, 6, 16-19, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Patent Application Publication 2014/0190903) in view of Arya et al. (US Patent Application Publication US 2015/0076049).
Regarding claim 4, Huang discloses wherein the cell suspension contains debris and a cell wherein the cell is separated from other components of the cell suspension using the filtration membrane in the membrane separation processing (Abstract, para. 55, 187).
	Huang does not expressly teach wherein a single cell is separated from debris using the filtration membrane in the membrane separation processing. 
	Arya et al. discloses that it was known in the art to use a filtration membrane to separate a single cell from a suspension, e.g., to detect circulating tumor cells (CTCs) which are “prognostically critical” in treatment of patients with cancer (para. 145, 157).
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the method disclosed by Huang to comprise separating a single cell from debris using the filtration membrane, as taught by Arya et al., in order to obtain a diagnostically valuable cell product.
Regarding claim 6, Huang in view of Arya et al. teaches separating a single cell (wherein the single cell is a CTC, or human-derived cell) from a cell suspension, as set forth above. Huang discloses selecting an opening size of the filtration membrane based on cellular populations within the cell suspension to be processed and discloses general conditions for the opening size with respect to cellular sizes (para. 345-362), and Arya et al. discloses selecting an opening diameter of the filtration membrane such that single cells of interested are captured by the filter (para. 37).

	Nonetheless, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). The prior art discloses general conditions for the diameter of the inlet-side opening relative to the single cell, as set forth above, and the skilled artisan would recognize that adjusting the diameter of the inlet-side opening would affect the flow-through characteristics of the membrane. Therefore, it would have been obvious to one of ordinary skill in the art to discover through routine experimentation an optimum or workable range for the diameter of the inlet-side opening with respect to the single cell.
	Regarding claim 16, Huang in view of Arya teaches separating a single human-derived cell of interest from a cell suspension, as set forth above.
	Huang further discloses separating a stem cell from the cell suspension for clinical processing (para. 4, 75).
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the method of Huang in view of Arya et al. such that the human-derived cell is a stem cell, as disclosed by Huang, in order to capture a cell type with known clinical value. 
	Regarding claim 17, Huang in view of Arya et al. teaches separating a single cell (wherein the single cell is a CTC, or human-derived cell) from a cell suspension, as set forth above.
Regarding claim 18, Huang in view of Arya teaches separating a single human-derived cell of interest from a cell suspension, as set forth above.
	Huang further discloses separating a stem cell from the cell suspension for clinical processing (para. 4, 75).

Regarding claim 19, Huang in view of Arya teaches separating a single cell of interest from a cell suspension, as set forth above. 
Huang further discloses separating a megakaryocyte from the cell suspension (para. 187).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the method of Huang in view of Arya et al. such that the human-derived cell is a megakaryocyte, as disclosed by Huang, in order to capture a cell type with known clinical value.
	Regarding claim 23, Huang discloses the filtration membrane comprising an inlet-side opening formed on a first surface and an outlet-side opening formed on an opposite second surface wherein the inlet-side opening and the outlet-side opening are disposed at positions deviated in a direction parallel to the first and second surfaces, as set forth above, and that the filtration membrane can be fabricated by various methods (para. 207, 227).
	Huang is silent as to the filtration membrane being configured by laminating a plurality of meshes, each of which has through-holes, while deviating the positions of the through holes to each other in a direction parallel to the first and second surfaces.
	Arya et al. discloses a filter for cell separation (para. 53, 74-75) (Fig. 1b, sheet 1 of 11) comprising an inlet-side opening (104) formed on a first surface and an outlet-side opening (106) formed on an opposite second surface wherein the inlet-side opening and the outlet-side opening are disposed at positions deviated in a direction parallel to the first and second surfaces (para. 44, 65) (Fig. 1b). The inlet-side opening (which is a through-hole) is formed on a first layer (102)) and the outlet-side opening 
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the filtration membrane disclosed by Huang to be configured by laminating a plurality of thin metal layers (i.e., meshes), each mesh having through-holes, wherein positions of through-holes deviate as claimed, as Arya et al. discloses that it was known in the art to fabricate a filtration element in such a manner to arrive at inlet-side openings and outlet-side openings having deviated positions, and the skilled artisan would have been motivated to select a fabrication method recognized in the art to be suitable for forming such a filtration element. 
	Regarding claim 24, Huang in view of Arya et al. teaches wherein the meshes are metal, as set forth above. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Patent Application Publication 2014/0190903) in view of Arya et al. (US Patent Application Publication US 2015/0076049), as applied to claim 4, and in further view of Lewis et al. (Genomic landscapes of Chinese hamster ovary cell lines as revealed by the Cricetulus griseus draft genome) (already of record).
Regarding claim 14, Huang in view of Arya teaches separating a single cell of interest from a cell suspension, as set forth above. Huang further discloses wherein the cell is an animal cell (para. 187).
The prior art combination is silent as to the single cell being a CHO cell.
However, CHO cells are notoriously well known in the field of biological research and Lewis et al. discloses that they are “the preferred production host for many therapeutic proteins” (Abstract), “have been repeatedly approved by the regulatory agencies” (p. 759 col. 1 para. 1), and “can be easily cultured 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the method of Huang in view of Arya et al. such that the single cell is a CHO cell in order to use a cell type recognized in the art to be suitable for production of pharmaceutically relevant proteins, thereby enhancing the utility of the method. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Patent Application Publication 2014/0190903) in view of Grego et al. (US Patent Application Publication 2014/0335496).
Regarding claim 20, Huang discloses wherein the membrane separation processing is performed by setting a difference between a pressure applied to the first surface of the filtration membrane and a pressure applied to the second surface of the filtration membrane (para. 225-226). Huang further discloses wherein the filtration membrane has pores of a submicron size (para. 8, 204)
Grego et al. discloses that submicron pore membranes typically have a leak threshold of about 20 psi (para. 51) (about 138 kpa). Grego et al. further discloses a method of separating cells using such a membrane, wherein a pressure difference across the membrane is set to at most 10-3 psi (about 0.007 kpa) (para. 51-53).
It has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). Grego et al. discloses general conditions for a pressure difference across a cell separation membrane and further teaches a motivation to limit the pressure to at most about 138 kpa to avoid leaks; simultaneously, the skilled artisan would recognize that setting the pressure difference too low would decrease flow rates .  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Patent Application Publication 2014/0190903) in view of Kelly et al. (Understanding and Modeling Alternating Tangential Flow Filtration for Perfusion Cell Culture).
Regarding claim 26, Huang discloses wherein the membrane separation processing is performed by flowing the cell suspension along the first and second surfaces of the filtration membrane, as set forth above. Huang further discloses wherein the cell suspension comprises human or animal cells (para. 187, 327).
Huang is silent as to the method comprising reciprocating the cell suspension along the first and second surfaces.
Kelly et al. discloses that it was known in the art to use an alternating tangential flow technique (wherein a cell suspension flows back and forth across the surface of a filter, reads in reciprocating) when filtering a cell suspension to prevent shear damage to mammalian cells (Abstract, p. 1291 col. 1 para. 1-p. 1292 col. 1 para. 3)
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to perform the membrane separation processing disclosed by Huang by reciprocating the cell suspension along the first and second surfaces of the filtration membrane, as taught by Kelly et al., in order to provide alternating tangential flow filtration to prevent damage to cells within the suspension.

27 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Patent Application Publication 2014/0190903).
Regarding claim 27, Huang discloses a membrane separation method for performing membrane separation processing of a cell suspension (Abstract) comprising:
	providing a culture container (278) (Figs. 27a-27c, sheets 37-38 of 47) for culturing cells (para. 294);
	using a filtration membrane, in which an inlet-side opening formed on a first surface and an outlet-side opening which is formed on a second surface on an opposite of the first surface and communicates with the inlet-side opening are disposed at positions deviated in a direction parallel to the first and second surfaces of the filtration membrane (para. 189, 225, 232-234; see Figs. 1a-d, 3a-3c, 5a, and particularly Fig. 9g as annotated below), of a cell culture device (Fig. 27c) including the culture container and a filtration portion (270) which includes the filtration membrane and is connected to the culture container via  a flow path in which cells cultured in the culture container circulate (para. 294),
	wherein the filtration portion (270) comprises an inflow port through which the cell suspension flows to enter the filtration portion and an outflow port through which the cell suspension flows to exit the filtration portion (para. 294) (Fig. 27c); and
	wherein as the cell suspension flows between the inflow port and the outflow port, the cell suspension flows along a direction of the first and second surfaces of the filtration membrane (para. 225) (Fig. 5a).
	As to the limitation of wherein 0.1 ≤ N/L ≤ 6 being satisfied  when the amount of cell suspension in the culture container is set to L and the amount of filtrate per day that has permeated through the filtration membrane in the membrane separation processing is set to N, Huang discloses general conditions for the maximum amount of cell suspension and the capacity of a retentate collection bag for collecting the retentate of the membrane separation process (thus, the skilled artisan could extrapolate 
	Huang does not expressly teach wherein, in this embodiment, 0.1 ≤ N/L ≤ 6 is satisfied as claimed.
	However, in another embodiment of the membrane separation method, Huang discloses processing 8 mL of carrier fluid and 4 mL of blood containing various cell types (therefore the total volume of cell suspension is considered to be 8 + 4 = 12 mL) through a filtration membrane (Example 2, para. 323-332). The volume was completely processed after about 40 minutes to yield 7.6 mL of filtrate (thus the filtrate per day amount is considered to also be 7.6 mL) (para. 328-329). Therefore, Huang discloses in this example wherein N/L = 7.6/12 = about 0.6. 
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to set the N/L amount in the membrane separation processing disclosed in the embodiment using the cell culture device (that of Fig. 27 discussed above) to be about 0.6 (falls within the claimed range), as Huang discloses using such parameters in another example of the membrane separation method, and the skilled artisan would have been motivated to set cell suspension and filtrate amounts to values known to be workable in conjunction with the filtration membrane.

    PNG
    media_image1.png
    295
    805
    media_image1.png
    Greyscale



Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ehrfeld et al. (US Patent 4,797,211) is directed to method comprising flowing a cell suspension through a chamber comprising a filtration membrane having an inlet-side opening offset from an outlet-side opening.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799